DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on March 11, 2021
Claims 1, 3, 6, 8, 11, 13, 14, 16-18, and 20
Claims 1-20 are pending 


Response to Arguments
1.) Applicant’s argument(s) filed 3/11/2021 regarding 35 U.S.C. 101 rejection of claim 8 has been fully considered and is persuasive. Therefore, the rejection is withdrawn.
2.) Applicant’s amendment to claims 1 and 14 filed on 3/11/2021 regarding “converting the execution tree into a constrained tree that implements one or more constraints…” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-7 and 15-20 have been considered but are moot in view of the new ground(s) of rejection.
of an execution tree representing the query” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 9-13 have been considered but are moot in view of the new ground(s) of rejection


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 5, 6, 8, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20090282045, Hsieh in view of US 10642832, Neumann 
(see US 20090282045, Hsieh, fig. 4, items 405[CPU] and 430[memory]); 	a constrained querying component configured to use the one or more hardware processors to: 	receive, from a data consumer, a query on shielded collaborative data stored in the data trustee environment(see US 20090282045, Hsieh, para. 0037, where queries may be submitted by trustees and tenant to the multi-tenant database to access the tenant’s data subjected to data access rights),  	the shielded collaborative data generated in the data trustee environment from a plurality of input datasets provided by plurality of tenants, wherein the shielded collaborative data includes an exposable portion that is allowed to be shared and a restricted portion that is not allowed to be shared, wherein the data trustee environment is configured to provide the plurality of tenants access to the exposable portion of the shielded collaborative data without exposing the restricted portion(see US 20090282045, Hsieh, para. 0009: where the business data of tenants may be stored in multiple tables as part of a single database in a multi-tenant database,para. 0011: where the tenants may need to share some or all of their data with each other,para. 0035: where a trust hierarchy is established to enable tenants of a multi-tenant database to share their data with and access the data of other tenants,para. 0059: a trust hierarchy is established allowing access rights between a tenant and a trustee,para. 0060: a tenant selecting a partnership trust to establish with a given trustee may specify restrictions on the data access rights associated with the partnership trust,para. 0061: the restrictions may specify the portion(s) of the tenant’s data that the trustee may access on the multi-tenant database, wherein the trustee corresponds to the data consumer claimed; wherein the plurality of security trusts defined by each of the tenants constitute the tenant agreement claimed; wherein the data of the tenants corresponds to the plurality of input datasets claimed); andgenerate collaborative intelligence from the shielded collaborative data based on the constrained execution tree(see US 20090282045, Hsieh, para. 0014, where queries are processed on the multi-tenant database subject to the data access rights specified for the trust hierarchy) 	Hsieh does not teach convert an execution tree that represents the query into a constrained execution tree that implements at least one constraint of one or more constraints specified in a tenant agreement among the plurality of tenants 	However, Neumann teaches convert an execution tree that represents the query into a constrained execution tree that implements at least one constraint of one or more constraints specified in a tenant agreement among the plurality of tenants (see US 10642832, Neumann, col. 2, lines 9-26, where a query and subquery are used to build an operator tree that may be executed and subsequently inserting constraints to form a modified operator tree[i.e. converted]).(see Neumann, col. 1, lines 14-16) 
 	In regards to claim 5, the combination Hsieh and Neumann teach the data trustee environment of claim 1, wherein the constrained querying component is configured to apply, prior to execution of the query, one or more access constraints specified in the tenant agreement based on runtime information associated with the query(see US 20090282045, Hsieh, fig. 6, where security trusts and data access rights are defined[i.e. applied] before a query is executed).
 	In regards to claim 6, the combination Hsieh and Neumann teach the data trustee environment of claim 1, wherein the constrained querying component is configured to parse the query into the execution tree, prior to converting the execution tree into the constraint execution tree(see US 10642832, Neumann, col. 2, lines 9-11 and lines 21-26, where a database engine receives a query that’s parsed to build an operator tree[i.e. executable tree]. The operator tree is subsequently modified[i.e. converted] by applying constraints to enable execution of subtree restrictions). 	In regards to claim 8, Hsieh teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, (see US 20090282045, Hsieh, para. 0037, where queries may be submitted by trustees and tenant to the multi-tenant database to access the tenant’s data subjected to data access rights),  	wherein the shielded collaborative data is generated from a plurality of input datasets provided by the plurality of tenants, wherein the shielded collaborative data includes an exposable portion that is allowed to be shared and a restricted portion that is not allowed to be shared(see US 20090282045, Hsieh, para. 0009: where the business data of tenants may be stored in multiple tables as part of a single database in a multi-tenant database,para. 0011: where the tenants may need to share some or all of their data with each other,para. 0035: where a trust hierarchy is established to enable tenants of a multi-tenant database to share their data with and access the data of other tenants,para. 0059: a trust hierarchy is established allowing access rights between a tenant and a trustee,para. 0060: a tenant selecting a partnership trust to establish with a given trustee may specify restrictions on the data access rights associated with the partnership trust,para. 0061: the restrictions may specify the portion(s) of the tenant’s data that the trustee may access on the multi-tenant database, wherein the trustee corresponds to the data consumer claimed; wherein the plurality of security trusts defined by each of the tenants constitute the tenant agreement claimed; wherein the data of the tenants corresponds to the plurality of input datasets claimed); and 	generating the collaborative intelligence from the shielded collaborative data based on the query and the response resolving the request(see US 20090282045, Hsieh, para. 0014, where queries are processed on the multi-tenant database subject to the data access rights specified for the trust hierarchy); 	Hsieh does not teach issuing a request for permission to execute an executable unit of logic of an execution tree representing the query; 	receiving a response resolving the request based on one or more constraints specified in a tenant agreement among the plurality of tenants 	However, Neumann teaches issuing a request for permission to execute an executable unit of logic of an execution tree representing the query (see US 10642832, Neumann, col. 2, lines 4-24, where a database engine implicitly requests permission to execute the contraints inserted into an operator tree); 	receiving a response resolving the request based on one or more constraints specified in a tenant agreement among the plurality of tenants (see US 10642832, Neumann, col. 2, lines 33-39, where executing a subtree containing the constraint results in rows of the subtree being filtered). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Neumann because a user would have been motivated to implement improved query execution, taught by Neumann, in order to enhance efficient data access in a multi-(see Neumann, col. 1, lines 14-16) 	In regards to claim 11, the combination of Hsieh and Neumann teach the one or more computer storage media of claim 8, wherein generating the collaborative intelligence comprises applying, prior to execution of the query, access constraints specified in the tenant agreement by validating the query against a corresponding constraint context comprising runtime information associated with the query(see US 20090282045, Hsieh, figs. 6, 7 and para. 0071, where security trusts and data access rights are defined[i.e. applied] before a query is executed, wherein data access by a tenant is granted if the data access rights are associated[i.e. verified] between the tenants). 	In regards to claim 13, the combination of Hsieh and Neumann teach the one or more computer storage media of claim 8. The combination of Hsieh and Neumann do not teach wherein generating the collaborative intelligence to the execution tree at least one operation that implements a constraint of the one or more constraints specified in the tenant agreement (see US 10642832, Neumann, col. 2, lines 21-24, where domain constraints are inserted[i.e. added] into an operator tree to form a modified operator tree) 	In regards to claim 14, Hsieh teaches a method for constrained querying, the method comprising: 	receiving, from a data consumer, a query on shielded collaborative data stored in (see US 20090282045, Hsieh, para. 0037, where queries may be submitted by trustees and tenant to the multi-tenant database to access the tenant’s data subjected to data access rights), wherein the shielded collaborative data is generated from a plurality of input datasets provided by a plurality of tenants, wherein the shielded collaborative data includes an exposable portion derived from the plurality of input datasets and allowed to be shared and a restricted portion derived from the plurality of input datasets and not allowed to be shared(see US 20090282045, Hsieh, para. 0009: where the business data of tenants may be stored in multiple tables as part of a single database in a multi-tenant database,para. 0011: where the tenants may need to share some or all of their data with each other,para. 0035: where a trust hierarchy is established to enable tenants of a multi-tenant database to share their data with and access the data of other tenants,para. 0059: a trust hierarchy is established allowing access rights between a tenant and a trustee,para. 0060: a tenant selecting a partnership trust to establish with a given trustee may specify restrictions on the data access rights associated with the partnership trust,para. 0061: the restrictions may specify the portion(s) of the tenant’s data that the trustee may access on the multi-tenant database, wherein the trustee corresponds to the data consumer claimed; wherein the plurality of security trusts defined by each of the tenants constitute the tenant agreement claimed; wherein the data of the tenants corresponds to the plurality of input datasets claimed); 	generating converting the collaborative intelligence from the shielded collaborative data based on the constrained execution tree(see US 20090282045, Hsieh, para. 0009: where the business data[i.e. collaborated] of tenants may be stored in multiple tables as part of a single database in a multi-tenant database,para. 0011: where the tenants may need to share some or all of their data with each other,para. 0035: where a trust hierarchy is established to enable tenants of a multi-tenant database to share their data with and access the data of other tenants); 	Hsieh does not teach parsing the query into an execution tree; 	converting the execution tree into a constrained execution tree that implements one or more constraints specified in a tenant agreement among the plurality of tenants; 	However, Neumann teaches parsing the query into an execution tree(see US 10642832, Neumann, col. 2, lines 9-11, where a database engine receives a query that’s parsed to build an operator tree[i.e. executable tree]); 	converting the execution tree into a constrained execution tree that implements one or more constraints specified in a tenant agreement among the plurality of tenants (see US 10642832, Neumann, col. 2, lines 9-26, where a query and subquery are used to build an operator tree that may be executed and subsequently inserting constraints to form a modified operator tree[i.e. converted]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Neumann because a user would have been motivated to implement improved query (see Neumann, col. 1, lines 14-16)
 	In regards to claim 15, the combination of Hsieh and Neumann teach the method of claim 14, further comprising validating the query against a corresponding constraint context comprising an applicable data access constraint specified in the tenant agreement and runtime information associated with the query(see US 20090282045, Hsieh, figs. 6, 7 and para. 0071, where security trusts and data access rights are defined[i.e. applied] before a query is executed, wherein data access by a tenant is granted if the data access rights are associated[i.e. verified] between the tenants).
 	In regards to claim 16, the combination of Hsieh and Neumann teach the method of claim 14, wherein converting the execution tree into the constrained execution tree comprises traversing executable units of logic of the execution tree and replacing one of the executable units of logic that is inconsistent with the one or more constraints with a different executable unit of logic that is consistent with the one or more constraints(see US 10642832, Neumann, col. 2, lines 14-20, where the database engine uses a threshold condition to filter out information in the operator tree when information exceeds a threshold condition and inserts constraints into the operator tree to create a modified operator tree). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Neumann because a user would have been motivated to implement improved query (see Neumann, col. 1, lines 14-16)
 	In regards to claim 19, the combination of Hsieh and Neumann teach the method of claim 14, further comprising applying one or more access constraints specified in the tenant agreement to the query prior to generating the constrained execution tree(see US 20090282045, Hsieh, para. 0035, where a trust hierarchy[e.g. tree] is established to enable tenants of a multi-tenant database to share their data with and access the data of other tenants when access rights are shared between the tenant and trustee[s]).
 	In regards to claim 20, the combination of Hsieh and Neumann teach the method of claim 14, wherein converting the execution tree into the constrained execution tree comprises issuing requests for permission to execute executable units of logic of the execution tree(see US 20090282045, Hsieh, para. 0035, where a hierarchy[e.g. tree] is generated when data access rights are issued for requesting trustees seeking permission to access a tenants data by the trustees).
2.) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20090282045, Hsieh in view of US 10642832, Neumann and further in view of US 20180349384, Nerurkar
 	In regards to claim 2, the combination of Hsieh and Neumann teach the data trustee environment of claim 1. The combination of Hsieh and Neumann do not teach  (see US 20180349384, Nerurkar, para. 0005, where masking, hashing, or anonymization[i.e. reformatting] may be used to provide data access control). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Nerurkar because a user would have been motivated to provide user security by anonymizing and removing personally identifiable information from the database data, taught by Hsieh(see Nerurkar, para. 0005)
3.) Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20090282045, Hsieh in view of US 10642832, Neumann and further in view of US 20160132553, Seo
 	In regards to claim 3, the combination of Hsieh and Neumann teach the data trustee environment of claim 1. the combination of Hsieh and Neumann do not teach wherein execution of the query generates results, and wherein the constrained querying component is configured to apply a particular constraint of the one or more constraints to the results after the query is executed 	However, Seo teaches wherein execution of the query generates results, and  (see US 20160132553, Seo, para 0198, where the results of a first executed query is further processed to change the result of the first query). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Seo because a user would have been motivated to modify a query search by only using user information available to a public or private database in order accurately access user information(see Seo, para. 0008) 	In regards to claim 9, the combination of Hsieh and Neumann teach the one or more computer storage media of claim 8. The combination of Hsieh and Neumann do not teach wherein generating the collaborative intelligence comprises applying a set of the one or more constraints after execution of the query 	However, Seo teaches wherein generating the collaborative intelligence comprises applying a set of the one or more constraints after execution of the query(see US 20160132553, Seo, para 0198, where the results of a first executed query is further processed to change[i.e. constrain] the result of the first query). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Seo because a user would have been motivated to modify a query search by only using user information available to a public or private database in order accurately access user information(see Seo, para. 0008)(see US 20190207974, Jas, para. 0011, where a whitelist identifies syntax trees for queries that are deemed to be permissible). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Hsieh and Neumann with the teaching of Jas because a user would have been motivated to use a syntax tree provide database security by comparing whitelist entries to syntax tree elements in order to prevent database injection attacks(see Jas, para. 0009)
 	In regards to claim 10, the combination of Hsieh and Neumann teach the one or more computer storage media of claim 8. The combination of Hsieh and Neumann do not teach wherein the query is part of a whitelist of eligible queries on the shielded collaborative data specified in the tenant agreement 	However, Jas teaches wherein the query is part of a whitelist of eligible queries (see US 20190207974, Jas, para. 0011, where a whitelist identifies syntax trees for queries that are deemed to be permissible). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Jas because a user would have been motivated to use a syntax tree provide database security by comparing whitelist entries to syntax tree elements in order to prevent database injection attacks(see Jas, para. 0009)
 In regards to claim 12, the combination of Hsieh and Neumann teach the one or more computer storage media of claim 8. The combination of Hsieh and Neumann do not teach wherein generating the collaborative intelligence comprises generating a constrained execution tree that is consistent with the one or more constraints, wherein generating the constrained execution tree is based on mappings between executable units of logic and custom executable units of logic corresponding to the one or more constraints 	However, Jas teaches wherein generating the collaborative intelligence comprises generating a constrained execution tree that is consistent with the one or more constraints, wherein generating the constrained execution tree is based on mappings between executable units of logic and custom executable units of logic corresponding to the one or more constraints (see US 20190207974, Jas, para. 0013 and 0016, where a syntax tree may be generated based on mapping of queries in a whitelist[i.e. constraint]). 	It would have been obvious to one of ordinary skill in the art before the effective (see Jas, para. 0009)
In regards to claim 18, the combination of Hsieh and Neumann teach the method of claim 14. The combination of Hsieh and Neumann do not teach wherein converting the execution tree into the constrained execution tree is based on mappings between executable units of logic and custom executable units of logic corresponding to the one or more constraints 	However, Jas teaches wherein converting the execution tree into the constrained execution tree is based on mappings between executable units of logic and custom executable units of logic corresponding to the one or more constraints (see US 20190207974, Jas, para. 0013 and 0016, where a syntax tree may be generated based on mapping of queries in a whitelist [i.e. constraint]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Jas because a user would have been motivated to use a syntax tree provide database security by comparing whitelist entries to syntax tree elements in order to prevent database injection attacks(see Jas, para. 0009)
5.) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied 
 	In regards to claim 7, the combination of Hsieh and Neumann teach the data trustee environment of claim 1. The combination Hsieh and Neumann do not teach wherein the constrained querying component is configured to translate from a first query language associated with the query to a second query language associated with the shielded collaborative data 	However, Pal teaches wherein the constrained querying component is configured to translate from a first query language associated with the query to a second query language associated with the shielded collaborative data (see US 20190147085, Pal, para. 1064, where a query may be converted from one query language to another query language). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Pal because a user would have been motivated enhance a systems portability by enabling queries to execute on a plurality of databases written in a plurality of languages(see Pal, para. 0006)
6.) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20090282045, Hsieh in view of US 10642832, Neumann and further in view of US 20150379082, Hu
 (see US 20150379082, Hu, para. 0039, where a node in a query tree may be exchanged with another value in order to reduce a cost[i.e. constraint]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Neumann with the teaching of Hu because a user would have been motivated to enhance interoperability between the usage of declarative queries and graphical queries when using graphic queries on a relational database in order to minimize the number of generated primitive queries and maintaining database performance(see Hu, para. 0005)
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438